DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments traversing the restriction requirement are persuasive.  The restriction requirement as set forth in the Office Action mailed 21 September 2021 is therefore WITHDRAWN.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites “further comprising a bulge” which appears to correspond to the already claimed piezoelectric element.  This raises confusion as to whether the bulge is limiting on the piezoelectric element or the suspension plate.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0377099 to Hsueh et al. (Hsueh hereinafter) in view of DE 10033576 A1 to Hamada (Hamada).
Regarding claim 1, Hsueh teaches a miniature transportation device comprising: a gas inlet plate (20) comprising at least one inlet (200), at least one convergence channel (211) and a convergence chamber (210), wherein the at least one inlet is configured to introduce gas into the miniature transportation device, and a first, outer end of the at least one convergence channel is in fluid communication with the at least one inlet, and a second end of the at least one convergence channel is in communication with the convergence channel (or chamber), so that the gas fed from the at least one inlet is converged to the convergence chamber; a resonance plate (22) comprising a central aperture (220) spatially corresponding to the convergence chamber of the gas inlet plate; and a piezoelectric actuator (23) comprising: a suspension plate (230) comprising a first, upper (in Fig. 2A) surface and a second, lower (in Fig. 2A) surface; an outer frame (231) surrounding the periphery of the suspension plate and comprising an upper assembling surface and a bottom surface; at least one bracket (232) connected between the suspension plate and the outer frame to provide elastic support for the suspension plate; and a piezoelectric element (230c) attached on the first surface of the suspension plate; wherein the resonance plate is stacked on the assembling surface of the outer frame, and the gas inlet plate is stacked on the resonance plate, so that the gas inlet plate, the resonance plate and the 
Regarding claim 2, Hseuh teaches that, as the assembling surface is on an opposite side from the second surface, they are noncoplanar as shown in Fig. 5.
Regarding claim 3, Hsueh teaches that the chamber gap varies by, i.e. is adjusted by, the brackets.
Regarding claim 4, Hsueh teaches that the distance between the second surface of the suspension plate and the resonance plate is greater than the zero distance between the assembling surface and the resonance plate.
Regarding claim 5, Hsueh teaches, as shown in Fig. 5, that the distance between the first surface of the suspension plate and the resonance plate is greater than the distance between the bottom surface of the outer frame and the resonance plate.
Regarding claim 6, Hsueh teaches that the outer frame, the at least one bracket and the suspension plate collaboratively form a dish-like structure.
Regarding claim 7, as best understood by the examiner, Hsueh teaches that the suspension plate further comprises a bulge (230c) having a top surface, and the top surface and the assembling surface of the outer frame are non-coplanar as illustrated in Fig. 5.
Regarding claim 8, Hsueh teaches that, at least in some locations, the30Attorne Docket No. 5852-0263PUS I distance between the top surface of the bulge of the suspension plate and the resonance plate is greater than the zero distance between the assembling surface of the outer frame and the resonance plate.
Regarding claims 9 and 10, Hsueh teaches that the bulge (230c) is a circular convex structure, and the diameter of the bulge is either 0.4 to 0.5 times the diameter of the suspension plate or fundamentally similar in operation to such a range (see MPEP 2144.05 regarding similar ranges).
Regarding claim 11, Hsueh teaches an insulation plate (24) and a conducting plate (234), wherein the at least one insulation plate and the conducting plate are stacked under the piezoelectric actuator.
Regarding claim 12, Hsueh teaches a gas collecting plate (2B), wherein the gas collecting plate comprises a first perforation (263), a second perforation (264), a first pressure-releasing chamber (264), a first outlet chamber (29) and a fiducial surface (288), wherein the first outlet chamber has a raised structure, and the height of the raised structure is higher than the height of the fiducial surface, wherein the first perforation is in fluid communication with the first pressure-releasing chamber, and the second perforation is in fluid communication with the first outlet chamber, wherein the gas collecting plate, the piezoelectric actuator, the resonance plate and the gas inlet plate are stacked on each other sequentially, and the first chamber is defined by the chamber gap formed between the resonance plate and the piezoelectric actuator, wherein when the piezoelectric actuator is enabled, the gas is fed through the at least one inlet of the gas inlet plate into the miniature transportation device, converged 
Regarding claim 13, Hsueh teaches that a surface of the gas collecting plate is concaved to define a gas-collecting chamber (265), and the gas-collecting chamber is in at least indirect fluid communication with the first perforation and the second perforation.
Regarding claim 14, Hsueh teaches a miniature valve device (27) to form a miniature fluid control device, wherein the miniature valve device comprises: a valve film (27) comprising a valve opening (270) spatially corresponding to the raised structure of the gas collecting plate; and a gas outlet plate (28) comprising a pressure-releasing perforation (281), an outlet perforation (282), a second pressure-releasing chamber (284), a second outlet chamber (283) and a fiducial surface (288), wherein the fiducial surface is concaved to define the second pressure-releasing chamber and the second outlet chamber, the pressure-releasing perforation is disposed in the center of the second pressure-releasing chamber, a raised structure (281a) is disposed around a first end of the pressure-releasing perforation, and the raised structure is raised from the fiducial surface, wherein the outlet perforation is in fluid communication with the second outlet chamber, and the second pressure-releasing chamber and the second outlet chamber is in fluid communication with each other by a communication channel; wherein the valve film and the gas outlet plate are stacked on each other sequentially and are positioned to the gas-collecting chamber, 32Attorney Docket No. 5852-0263PUSI wherein the pressure-releasing perforation is spatially corresponding to the first perforation of the gas collecting plate, the second pressure-releasing chamber is spatially corresponding to the first pressure-releasing chamber of the gas collecting plate, and the second outlet chamber is spatially corresponding to the first outlet chamber of the gas collecting plate, wherein the valve film is disposed between the gas collecting plate and the gas outlet plate and blocks the fluid 
Regarding claim 15, Hsueh teaches that the gas outlet plate further includes at least one position-limiting structure (i.e. upward face of 284 from which 281 extends) disposed in the second pressure-releasing chamber.
Regarding claim 16, Hsueh teaches that the first pressure-releasing chamber and the first outlet chamber are formed on the fiducial surface opposite to the gas-collecting chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12 March 2022